DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 21-32 are pending. 
This application is a continuation of U.S. Application No. 14/757,390 filed 12/23/2015, now abandoned, which claims priority to U.S. Application No. 13/931,481, filed June 28, 2013, now abandoned which is a divisional of U.S. Application No. 10/575,217, filed April 10, 2006 now U.S. Patent No. 9,081,011 which is a national stage application of International Application No. PCT/EP2004/011269 having an international filing date of Oct. 8, 2004 and which claims benefit under 35 U.S.C. § 119 to European Patent Application No. 0302300.7 filed Oct. 10, 2003.  
The first line of the specification should be updated to reflect abandonment of 14/757,390.

Priority
Applicants claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 
Parent application EP 03023000.7 filed 10/10/2003 does not provide the teachings of Futrin 2 polypeptides without the signal sequence (1-20) and the thrombospondin domain (150-272).  Hence, the priority date of the claims 21-23 and 25-32 is 10/8/2004.

Information Disclosure Statement
An IDS filed 12/18/18 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 

Claim Objections
Claim 21 is objected to because of the following informalities: grammatically line 3 should be amended to recite –providing in culture a mammalian cell comprising--. As well, when referring to previous limitations, it is proper to use the article “the” to refer to the previous recitation. In line 8, “the” is necessary prior to “Futrin 2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-32 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent 9,081,011.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they 
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the U.S. Patent 9,081,011, then two different assignees would hold a patent to the claimed invention of U.S. Patent 9,081,011, and thus improperly there would be possible harassment by multiple assignees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/MARIA MARVICH/Primary Examiner, Art Unit 1633